— Appeal by defendant from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), rendered October 28, 1982, convicting him of burglary in the third degree, petit larceny, criminal mischief in the fourth degree and criminal possession of stolen property in the third degree, upon a jury verdict, and sentencing him as a persistent felony offender to an indeterminate term of 20 years *1054to life imprisonment on the burglary count and definite terms of one year imprisonment on the remaining counts, the sentences to run concurrently.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on defendant’s conviction of burglary in the third degree to an indeterminate term of 15 years to life imprisonment. As so modified, judgment affirmed.
The sentence on the burglary charge was excessive to the extent indicated. We have considered defendant’s remaining contentions and have found them to be without merit. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.